Title: To James Madison from Turell Tufts, ca. 9 June 1804 (Abstract)
From: Tufts, Turell
To: Madison, James


Ca. 9 June 1804. “By my Letter ⅌ the  I communicated the event of the Surrender of this Colony to the British. I now inclose His Excelly the Governors proclamation respecting the Neutral Trade. In a conversation with the Govr. on the subject—he said, that he had had some experience as Governor of Grenada, of the necessity of being liberal in the admission of American Vessels with the produce of our Country and that he had Instructions to that Effect from the King. Accordingly our Vessels that were here before the surrender, are permitted to complete their ladings agreeably to Contracts previously made; and Vessels since arrived have not been refused the Entry of their Cargoes, tho’ they Consisted of Articles not Inumerated in the proclamation. I imagine however, that after the expiration of the four months mentioned therein there will be more difficulty in obtaining permission to Enter Vessels whose Cargoes do not conform strictly to the proclamation: particularly, as the Colony is full of provisions, and the necessity will then be removed.
“I have had much difficulty with our Sailors. They leave the United States without Certificates, and when they see themselves liable to be impressed are besieging me to protect them. One George Madden having satisfied me that he was born in New York I gave him a Certificate. Three days after, having united with One John Finn, whose Captain held his Certificate that he was born in Boston—they both enlisted in the B. Service, and came to me with the Officer who had enlisted them, and demanded that I would oblige their Captains to pay them the bala. of wages due. I told them on the Contrary—if I found their Capts had or should discharge them I would endeavor the Captains should be fined 400 Dols Each: that they did not Act like Americans, and advised them to return to their Vessels which they refused. Madden shew me two Discharges from two American Frigates on board of which he had served And Yet insisted that he was born in New York, as did Finn that he was Born in Boston. It is probable that these Fellows, or their friends, will be complaining of being impressed & detained. It is therefore that I have been thus particular in Stating the Case.
“I have to inform that the Snow William owned by William Mein of Savannah arrived here from the Coast of Africa having on board some Gin which she brought from Amsterdam or Rotterdam—and Twenty Africans, which the Capt has sold as slaves. They Consisted of fourteen Women & Girls, Two children at the breast & four Men. The Capts name is William Pink Jackson. He was invested in the Command at Liverpool Engl. by James Maury American Consul there, on the first day of May 1803 instead of Valentine A. Stokes, and went to Holland, from thence I believe to d’Elmina.”
